933 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Opal E. WILLIAMS, Plaintiff-Appellant,v.HARLEY HOTELS, INC. d/b/a Harley Hotels of Lexington,Defendant-Appellee.
No. 90-5812.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and COHN, District Judge*.


2
Plaintiff-appellant Opal E. Williams has appealed from the judgment entered, pursuant to a jury verdict, by the United States District Court for the Eastern District of Kentucky in favor of defendant-appellee Harley Hotels, Inc. d/b/a Harley Hotels of Lexington in this action alleging that appellant was discharged in violation of the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., and alleging several pendent state law claims.


3
Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the district court was not in error.  Accordingly, the judgment in favor of the appellee is AFFIRMED for the reasons stated in the opinion of the district court dated October 11, 1989.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation